                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

PETER SHEFMAN,
                                              Case No. 2:18-cv-11477
                   Plaintiff,                 District Judge David M. Lawson
v.                                            Magistrate Judge Anthony P. Patti

AMERICAN AIRLINES, INC.,

               Defendant.
__________________________/

    ORDER DENYING WITHOUT PREJUDICE PLAINTIFF’S MOTION TO
      EXTEND SCHEDULING DATES (DE 49) and SETTING BRIEFING
       SCHEDULE FOR DEFENDANT’S MOTION TO DISMISS (DE 59)

       The Court’s August 30, 2018 scheduling order sets a March 29, 2019

discovery cutoff. (DE 21.) Currently before the Court are two motions: (1)

Plaintiff’s January 23, 2019 motion to extend scheduling dates due to Plaintiff’s

medical condition and proceeding in pro per (DE 49), regarding which Defendant

has filed an opposition (DE 52); and, (2) Defendant’s February 26, 2019 motion to

dismiss (DE 59), wherein Defendant argues that Plaintiff failed to comply with the

Court’s February 7, 2019 order (DE 55), failed to comply with the Court’s August

30, 2018 scheduling order (DE 21), and also has failed to prosecute his case.

       Judge Lawson has referred this case to me for screening and general case

management. (DE 51.) The Court noticed a telephonic status conference for

February 26, 2019, at which Plaintiff appeared on his own behalf and attorneys

                                         1 
 
Scott R. Torpey and Justin M. Schmidt appeared on behalf of the Defendant. (See

DE 55 at 3, DE 56.) For the reasons stated on the record, all of which are

incorporated herein by reference, Plaintiff’s motion to extend scheduling dates (DE

49) is DENIED WITHOUT PREJUDICE. Should the Court deny (or deny in

part) Defendant’s pending motion to dismiss (DE 59), Plaintiff may refile his

request for an extension of dates or the Court may address that issue sua sponte.

Meanwhile, Plaintiff’s response to Defendant’s motion to dismiss (DE 59) is due

on or before Monday, March 25, 2019, and Defendant’s reply is due on or before

Monday, April 8, 2019. Importantly, the parties’ attention is drawn to: (a) the

Federal Rules of Civil Procedure, particularly Fed. R. Civ. P. 37(b)(2) (“Sanctions

Sought in the District Where the Action Is Pending.”) and Fed. R. Civ. P. 41(b)

(“Involuntary Dismissal; Effect.”); (b) the Local Rules of the E.D. Mich.,

particularly E.D. Mich. LR 5.1 (“Filing of Papers”) and E.D. Mich. LR 7.1

(“Motion Practice”); and (c) the Undersigned’s Practice Guidelines, which provide

in part:

       The Court adheres to E.D. Mich LR 5.1 and 7.1 regarding format,
       length, and form of motions and briefs, and the type of briefs required
       and permitted. Additional briefing, including sur-replies, will NOT be
       permitted unless requested by the Court. The Court will strike any
       improperly filed sur-replies or other briefing not contemplated by the
       Local Rules. In addition, all briefs must contain an index of exhibits,
       and the Court requires a table of contents for briefs over ten pages.

(See www.mied.uscourts.gov (emphasis added)).


                                          2 
 
      IT IS SO ORDERED.

Dated: February 27, 2019               s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE


                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on February 27, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                         3 
 
